Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as following:
This application is in condition for allowance except for the presence of claims 10-20 directed to Species II and Species III non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.
End of Examiner’s amendment.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claim 1, a thorough search of relevant prior art of record did not render obvious, alone or in combination, a dual-sided transparent display panel, comprising: a first layer of electro-optic material, the first layer of electro-optic material including an outer surface and an inner surface; a second layer of electro-optic material, the second layer of electro-optic material including an outer surface and an inner surface; a waveguide disposed between the inner surface of the first layer of electro-optic material and the inner surface of the second layer of electro-optic material; one or more light sources disposed along an edge of the waveguide that is perpendicular to the inner and outer surfaces of the first and second layers of electro-optic material; a first grating coating adjacent to the outer surface of the first layer of electro-optic material; and a second grating coating adjacent to the outer surface of the second layer of electro-optic material.
Claims 2-9 are allowed since they depend either directly or indirectly on the allowed claim 1.
Cited but not applied prior art:
Choi et al. (US 7193666) disclose (Fig. 1) an LCD device for performing bi-directional display comprising a first layer of electro-optic material 150, the first layer of electro-optic material including an outer surface and an inner surface; a second layer of electro-optic material 250, the second layer of electro-optic material including an outer surface and an inner surface; a waveguide 320 disposed between the inner surface of the first layer of electro-optic material and the inner surface of the second layer of electro-optic material; one or more light sources disposed along an edge of the waveguide that is perpendicular to the inner and outer surfaces of the first and second layers of electro-optic material.

    PNG
    media_image1.png
    461
    484
    media_image1.png
    Greyscale

However, Choi et al. lack disclosure a first grating coating adjacent to the outer surface of the first layer of electro-optic material; and a second grating coating adjacent to the outer surface of the second layer of electro-optic material.
Okuyama (US 2019/0302523) disclose (Fig. 20) a display device comprising a first layer of electro-optic material PNL1, the first layer of electro-optic material including an outer surface and an inner surface; a second layer of electro-optic material PNL2, the second layer of electro-optic material including an outer surface and an inner surface; a transmittance control element TC disposed between the inner surface of the first layer of electro-optic material and the inner surface of the second layer of electro-optic material.

    PNG
    media_image2.png
    469
    630
    media_image2.png
    Greyscale

However, Okuyama lacks disclosure of a first grating coating adjacent to the outer surface of the first layer of electro-optic material; and a second grating coating adjacent to the outer surface of the second layer of electro-optic material.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- July 19, 2022